Citation Nr: 0312650	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  03-02 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  A notice of disagreement was submitted in May 2002, a 
statement of the case was issued in January 2003, a 
substantive appeal was received that month, and the case was 
advanced on docket (AOD) by the Board in June 2003.  


FINDINGS OF FACT

1.  The veteran was exposed to loud noise during his active 
duty service. 

2.  The veteran's current bilateral hearing loss is related 
to noise exposure during his active duty service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of determining service connection, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  The Board notes that VA examination in October 2001 
revealed speech discrimination to be 92% in each ear.  
Therefore, the evidence shows that the veteran does suffer 
from bilateral hearing loss for VA compensation purposes. 

The next question is to determine if there is a link between 
the current bilateral hearing loss and the veteran's active 
duty service.  The veteran's service medical records reveal 
no report or clinical finding indicating any hearing 
impairment.  However, the veteran has apparently claimed that 
he was exposed to load noise during service.  At an October 
2001 examination, the veteran told the examiner that he was 
exposed to howitzers and machine guns.  Post-service work as 
a sheet metel worker and heavy equipment was also noted.  The 
Board notes that the veteran's service records show training 
as a sharpshooter and his military occupation was listed as a 
sheet metel worker.  The veteran's World War II service 
included a period in the Asiatic Pacific Theater.  Resolving 
all reasonable doubt in the veteran's favor, the Board 
therefore finds that he did suffer noise exposure during 
service.  

Having found that the veteran was exposed to acoustic trauma 
during service and that he currently suffers from hearing 
loss disability, the comments by the October 2001 VA examiner 
become significant.  Although the examiner noted that it 
would be difficult to determine how much hearing loss was 
related to military service, he was nevertheless of the 
opinion that it is likely that at least some of the hearing 
loss is related to military service.  While the evidence does 
not clearly and unequivocally show that the veteran's hearing 
loss is due to noise exposure during service as opposed to 
noise exposure outside of service, given the veteran's duties 
during service and the opinion of the October 2001 VA 
examiner, the Board must conclude that the positive evidence 
is in a state of equipoise with the negative evidence.  Under 
such circumstances, applicable law dictates that the question 
be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).  
Accordingly, service connection for bilateral hearing loss is 
warranted. 

As a final matter, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  However, it is not necessary 
to consider whether the provisions of VCAA were met since 
there is no resulting prejudice to the veteran as a result of 
any failure under VCAA in light of the Board's favorable 
determination on his appeal. 
   

ORDER

Entitlement to service connection for bilateral hearing loss 
is warranted.  The appeal is granted. 


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

